

Exhibit 10.1
CAVIUM, INC.
2016 EQUITY INCENTIVE PLAN
ADOPTED BY THE BOARD OF DIRECTORS: APRIL 11, 2016
APPROVED BY THE STOCKHOLDERS: June 15, 2016
 
1.
GENERAL.

(a) Successor to and Continuation of Prior Plan. The Plan is intended as the
successor to and continuation of the Cavium, Inc. 2007 Equity Incentive Plan
(the “Prior Plan”). Following the Effective Date, no additional awards may be
granted under the Prior Plan. From and after 12:01 a.m. Eastern Time on the
Effective Date, all outstanding awards granted under the Prior Plan will remain
subject to the terms of the Prior Plan; provided, however, that the following
shares of Common Stock subject to any outstanding stock award granted under the
Prior Plan (collectively, the “Prior Plan Returning Shares”) will immediately be
added to the Share Reserve (as defined in Section 3(a)(i)) as and when such
shares become Prior Plan Returning Shares and become available for issuance
pursuant to Awards granted under this Plan: (i) any shares subject to such stock
award that are not issued because such stock award or any portion thereof
expires or otherwise terminates without all of the shares covered by such stock
award having been issued; (ii) any shares subject to such stock award that are
not issued because such stock award or any portion thereof is settled in cash;
and (iii) any shares issued pursuant to such stock award that are forfeited back
to or repurchased by the Company because of the failure to meet a contingency or
condition required for the vesting of such shares. All Awards granted on or
after 12:01 a.m. Eastern Time on the Effective Date will be subject to the terms
of this Plan.
(b) Eligible Award Recipients. Subject to Section 4, Employees, Directors and
Consultants are eligible to receive Awards.
(c) Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted
Stock Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards;
and (viii) Other Stock Awards.
(d) Purpose. The Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which such persons may benefit
from increases in value of the Common Stock.
 
2.
ADMINISTRATION.

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).
(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i) To determine (A) who will be granted Awards, (B) when and how each Award
will be granted, (C) what type of Award will be granted, (D) the provisions of
each Award (which need not be identical), including when a Participant will be
permitted to exercise or otherwise receive cash or Common Stock under the Award,
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award and (F) the Fair Market Value applicable to a Stock Award.
(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a




--------------------------------------------------------------------------------




Performance Cash Award, in a manner and to the extent it will deem necessary or
expedient to make the Plan or Award fully effective.
 
1


(iii) To settle all controversies regarding the Plan and Awards granted under
it.
(iv) To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).
(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan (including Section 2(b)(viii)) or an Award Agreement, suspension or
termination of the Plan will not materially impair a Participant’s rights under
an outstanding Award without his or her written consent.
(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including
Section 2(b)(viii)) or an Award Agreement, no amendment of the Plan will
materially impair a Participant’s rights under an outstanding Award without his
or her written consent.
(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.
(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that except as
otherwise provided in the Plan (including this Section 2(b)(viii)) or an Award
Agreement, no amendment of an outstanding Award will materially impair a
Participant’s rights under such Award without his or her written consent.
Notwithstanding the foregoing or anything in the Plan to the contrary, unless
prohibited by applicable law, the Board may amend the terms of any outstanding
Award or the Plan, or may suspend or terminate the Plan, without the affected
Participant’s consent, (A) to maintain the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code, (B) to change the terms of
an Incentive Stock Option, if such change results in impairment of the Award
solely because it impairs the qualified status of the Award as an Incentive
Stock Option under Section 422 of the Code, (C) to clarify the manner of
exemption from, or to bring the Award or the Plan into compliance with,
Section 409A of the Code or (D) to comply with other applicable laws or listing
requirements.
(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).




--------------------------------------------------------------------------------




 
2






--------------------------------------------------------------------------------






(c) Delegation to Committee.
(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.
(d) Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following: (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards; and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Award Agreement most recently approved for use by the
Committee or the Board, unless otherwise provided in the resolutions approving
the delegation of authority. The Board may not delegate authority to an Officer
who is acting solely in the capacity of an Officer (and not also as a Director)
to determine the Fair Market Value of the Common Stock pursuant to
Section 13(x)(iii).
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee will have the authority to (i) reduce the exercise or strike price of
any outstanding Option or SAR or (ii) cancel any outstanding Option or SAR that
has an exercise or strike price (per share) greater than the then-current Fair
Market Value of the Common Stock in exchange for cash or other Stock Awards
under the Plan, unless the stockholders of the Company have approved such an
action within twelve (12) months prior to such an event.
 
3.
SHARES SUBJECT TO THE PLAN.

(a) Share Reserve.
(i) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards from and after the Effective Date will not exceed (A) three million six
hundred thousand (3,600,000) shares plus (B) the Prior Plan Returning Shares, if
any, which become available for issuance under this Plan from time to time (such
aggregate number of shares described in (A) and (B), the “Share Reserve”).
(ii) For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.
 




--------------------------------------------------------------------------------




3






--------------------------------------------------------------------------------






(b) Reversion of Shares to the Share Reserve.
(i) Shares Available for Subsequent Issuance. The following shares of Common
Stock will become available again for issuance under the Plan: (A) any shares
subject to a Stock Award that are not issued because such Stock Award or any
portion thereof expires or otherwise terminates without all of the shares
covered by such Stock Award having been issued; (B) any shares subject to a
Stock Award that are not issued because such Stock Award or any portion thereof
is settled in cash; and (C) any shares issued pursuant to a Stock Award that are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required for the vesting of such shares.
(ii) Shares Not Available for Subsequent Issuance. The following shares of
Common Stock will not become available again for issuance under the Plan:
(A) any shares that are reacquired or withheld (or not issued) by the Company to
satisfy the exercise, strike or purchase price of a Stock Award granted under
the Plan or a stock award granted under the Prior Plan (including any shares
subject to such award that are not delivered because such award is exercised
through a reduction of shares subject to such award (i.e., “net exercised”));
(B) any shares that are reacquired or withheld (or not issued) by the Company to
satisfy a tax withholding obligation in connection with a Stock Award granted
under the Plan or a stock award granted under the Prior Plan; (C) any shares
repurchased by the Company on the open market with the proceeds of the exercise,
strike or purchase price of a Stock Award granted under the Plan or a stock
award granted under the Prior Plan; and (D) in the event that a Stock
Appreciation Right granted under the Plan or a stock appreciation right granted
under the Prior Plan is settled in shares of Common Stock, the gross number of
shares of Common Stock subject to such award.
(c) Incentive Stock Option Limit. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be seven million two hundred thousand (7,200,000) shares of Common
Stock.
(d) Section 162(m) Limits. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limits will apply:
(i) A maximum of two million (2,000,000) shares of Common Stock subject to
Options, SARs and Other Stock Awards whose value is determined by reference to
an increase over an exercise or strike price (per share) of at least one hundred
percent (100%) of the Fair Market Value of the Common Stock on the date any such
Stock Award is granted may be granted to any one Participant during any one
calendar year. Notwithstanding the foregoing, if any additional Options, SARs or
Other Stock Awards whose value is determined by reference to an increase over an
exercise or strike price (per share) of at least one hundred percent (100%) of
the Fair Market Value of the Common Stock on the date the Stock Award is granted
are granted to any Participant during any calendar year, compensation
attributable to the exercise of any such additional Stock Award will not satisfy
the requirements to be considered “qualified performance-based compensation”
under Section 162(m) of the Code unless such additional Stock Award is approved
by the Company’s stockholders.
(ii) A maximum of two million (2,000,000) shares of Common Stock subject to
Performance Stock Awards may be granted to any one Participant during any one
calendar year.
(iii) A maximum of five million dollars ($5,000,000) subject to Performance Cash
Awards may be granted to any one Participant during any one calendar year.
For purposes of this Section 3(d): (1) if a Performance Stock Award is in the
form of an Option or SAR, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); (2) if a Performance Stock Award may be
paid in the form of cash, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); and (3) if a Performance Cash Award may be
paid in the form of Common Stock, it will count only against the Performance
Cash Award limit set forth in Section 3(d)(iii).
 
4






--------------------------------------------------------------------------------






(e) Non-Employee Director Compensation Limit. The aggregate value of all
compensation granted or paid, as applicable, to any individual for service as
a Non-Employee Director with respect to any period commencing on the date of the
Company’s Annual Meeting of Stockholders for a particular year and ending on the
day immediately prior to the date of the Company’s Annual Meeting of
Stockholders for the next subsequent year, including Awards granted and cash
fees paid by the Company to such Non-Employee Director, will not exceed
(i) seven hundred fifty thousand dollars ($750,000) in total value or (ii) in
the event such Non-Employee Director is first appointed or elected to the Board
during such period, nine hundred thousand dollars ($900,000) in total value, in
each case calculating the value of any Awards based on the grant date fair value
of such Awards for financial reporting purposes. The Board may make an exception
to the applicable limit in this Section 3(e) for any Non-Employee Director in
extraordinary circumstances, as the Board may determine in its discretion,
provided that any Non-Employee Director who is granted or paid such additional
compensation may not participate in the decision to grant or pay such additional
compensation.
(f) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
 
4.
ELIGIBILITY.

(a) Eligibility for Specific Awards. Incentive Stock Options may be granted only
to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Stock Awards may
not be granted to Employees, Directors and Consultants who are providing
Continuous Service only to any “parent” of the Company, as such term is defined
in Rule 405, unless (i) the stock underlying such Stock Awards is treated as
“service recipient stock” under Section 409A of the Code (for example, because
the Stock Awards are granted pursuant to a corporate transaction such as a spin
off transaction) or (ii) the Company, in consultation with its legal counsel,
has determined that such Stock Awards are otherwise exempt from or alternatively
comply with Section 409A of the Code.
(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price (per share) of such Option is
at least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant of such Option and the Option is not exercisable
after the expiration of five (5) years from the date of grant.
 
5.
PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR Agreement will be in such form and will contain such terms
and conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The terms and conditions of separate Option or SAR
Agreements need not be identical; provided, however, that each Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the applicable Award Agreement or otherwise) the substance of each of the
following provisions:
(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.




--------------------------------------------------------------------------------




(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price (per share) of each Option or
SAR will be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock on the date the Award is granted. Notwithstanding the
foregoing, an
 
5


Option or SAR may be granted with an exercise or strike price (per share) lower
than one hundred percent (100%) of the Fair Market Value of the Common Stock on
the date the Award is granted if such Award is granted pursuant to an assumption
of, or substitution for, another option or stock appreciation right pursuant to
a Corporate Transaction and in a manner consistent with the provisions of
Section 409A of the Code and, if applicable, Section 424(a) of the Code. Each
SAR will be denominated in shares of Common Stock equivalents.
(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:
(i) by cash (including electronic funds transfers), check, bank draft or money
order payable to the Company;
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise and
(C) shares are withheld to satisfy tax withholding obligations; or
(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.
(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of shares of Common Stock equal to the number
of Common Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (B) the aggregate strike price of the number of Common Stock equivalents
with respect to which the Participant is exercising the SAR on such date. The
appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.
(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:




--------------------------------------------------------------------------------




(i) Restrictions on Transfer. An Option or SAR will not be transferable, except
by will or by the laws of descent and distribution (or pursuant to Sections
5(e)(ii) and 5(e)(iii)), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided in the Plan, neither an Option nor a SAR may be
transferred for consideration.
 
6


(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury
Regulations Section 1.421-1(b)(2). If an Option is an Incentive Stock Option,
such Option may be deemed to be a Nonstatutory Stock Option as a result of such
transfer.
(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.
(f) Vesting. The total number of shares of Common Stock subject to an Option or
SAR may vest and become exercisable in periodic installments that may or may not
be equal. The Option or SAR may be subject to such other terms and conditions on
the time or times when it may or may not be exercised (which may be based on the
satisfaction of Performance Goals or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options or SARs may vary. The
provisions of this Section 5(f) are subject to any Option or SAR provisions
governing the minimum number of shares of Common Stock as to which an Option or
SAR may be exercised.
(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date that is three (3) months following
such termination of Continuous Service (or such longer or shorter period
specified in the Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. If, after such termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate.
(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if the exercise of an Option or SAR following the
termination of a Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of a
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would




--------------------------------------------------------------------------------




not be in violation of the Company’s insider trading policy, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement.
 
7






--------------------------------------------------------------------------------






(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date that is twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after such
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR (as applicable) within the applicable time frame, the Option or
SAR (as applicable) will terminate.
(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) a Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Participant’s Option or SAR may be exercised (to the extent that the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance, or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within such period of time
ending on the earlier of (i) the date that is eighteen (18) months following the
date of death (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after the Participant’s death, the Option or
SAR (as applicable) is not exercised within the applicable time frame, the
Option or SAR (as applicable) will terminate.
(k) Termination for Cause. Except as explicitly provided otherwise in the
applicable Award Agreement or other individual written agreement between a
Participant and the Company or an Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the Participant’s Option or SAR will terminate
immediately upon such termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.
(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is
a non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if
such non-exempt employee dies or suffers a Disability, (ii) upon a Corporate
Transaction in which such Option or SAR is not assumed, continued or
substituted, (iii) upon a Change in Control or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement, in
another written agreement between the Participant and the Company or an
Affiliate, or, if no such definition, in accordance with the Company’s then
current employment policies and guidelines), the vested portion of any Options
and SARs may be exercised earlier than six (6) months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay. To the extent
permitted and/or required for compliance with the Worker Economic Opportunity
Act to ensure that any income derived by a non-exempt employee in connection
with the exercise, vesting or issuance of any shares under any other Stock Award
will be exempt from the employee’s regular rate of pay, the provisions of this
Section 5(l) will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.
 
6.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock
 




--------------------------------------------------------------------------------




8






--------------------------------------------------------------------------------






Award lapse, or (ii) evidenced by a certificate, which certificate will be held
in such form and manner as determined by the Board. The terms and conditions of
separate Restricted Stock Award Agreements need not be identical; provided,
however, that each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash (including electronic funds transfers), check, bank draft or money
order payable to the Company, (B) past services to the Company or an Affiliate
or (C) any other form of legal consideration (including future services) that
may be acceptable to the Board, in its sole discretion, and permissible under
applicable law.
(ii) Vesting. Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to or repurchase by the Company in
accordance with a vesting schedule to be determined by the Board.
(iii) Termination of Continuous Service. If a Participant’s Continuous Service
terminates, the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of such termination under the
terms of the Participant’s Restricted Stock Award Agreement.
(iv) Transferability. Rights to acquire shares of Common Stock under a
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.
(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.
(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of separate Restricted Stock Unit
Award Agreements need not be identical; provided, however, that each Restricted
Stock Unit Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the applicable Award Agreement or otherwise)
the substance of each of the following provisions:
(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to the Restricted Stock Unit Award to a time after the
vesting of the Restricted Stock Unit Award.
 
9






--------------------------------------------------------------------------------






(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(vi) Termination of Continuous Service. Except as otherwise provided in the
applicable Restricted Stock Unit Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if a Participant’s
Continuous Service terminates, any portion of the Participant’s Restricted Stock
Unit Award that has not vested as of the date of such termination will be
forfeited upon such termination.
(c) Performance Awards.
(i) Performance Stock Awards. A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in
Section 3(d)(ii)) that is payable (including that may be granted, vest or be
exercised) contingent upon the attainment during a Performance Period of
specified Performance Goals. A Performance Stock Award may, but need not,
require the Participant’s completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board or the Committee
may determine that cash may be used in payment of Performance Stock Awards.
(ii) Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii)) that is
payable contingent upon the attainment during a Performance Period of specified
Performance Goals. A Performance Cash Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion. The Board or the Committee may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board or the Committee
may specify, to be paid in whole or in part in cash or other property.
(iii) Committee and Board Discretion. With respect to any Performance Stock
Award or Performance Cash Award, the Committee (or, to the extent that an Award
is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Board or the Committee) retains the discretion
to (A) reduce or eliminate the compensation or economic benefit due upon
attainment of the Performance Goals on the basis of any considerations as the
Committee or Board (as applicable), in its sole discretion, may determine and
(B) define the manner of calculating the Performance Criteria it selects to use
for a Performance Period.
(iv) Section 162(m) Compliance. With respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, unless
otherwise permitted under Section 162(m) of the Code, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (A) the date
ninety (90) days after the commencement of the applicable Performance Period,
and (B) the date on which twenty-five percent (25%) of the Performance Period
has elapsed, and in any event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee will certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such Performance Goals or
terms relate solely to the increase in the value of the Common Stock).




--------------------------------------------------------------------------------




 
10


(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock appreciation rights with an exercise or
strike price (per share) less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date of grant) may be granted either alone or
in addition to Stock Awards granted under Section 5 and this Section 6. Subject
to the provisions of the Plan, the Board will have sole and complete authority
to determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
 
7.
COVENANTS OF THE COMPANY.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
an Award or the subsequent issuance of cash or Common Stock pursuant to the
Award if such grant or issuance would be in violation of any applicable
securities law.
(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.
 
8.
MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock issued pursuant to Stock Awards will constitute general funds of
the Company.
(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement or related grant documents as a
result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.
(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to




--------------------------------------------------------------------------------




its terms, and (ii) the issuance of the Common Stock subject to such Award has
been entered into the books and records of the Company.
 
11






--------------------------------------------------------------------------------






(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the Participant, the Board has
the right in its sole discretion to (i) make a corresponding reduction in the
number of shares or cash amount subject to any portion of such Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.
(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000) (or such other limit
established in the Code) or otherwise does not comply with the rules governing
Incentive Stock Options, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with such rules will be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
(h) Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state,
local or foreign tax withholding obligation relating to an Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.
 
12




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.
(k) Section 409A Compliance. Unless otherwise expressly provided for in an Award
Agreement, the Plan and Award Agreements will be interpreted to the greatest
extent possible in a manner that makes the Plan and the Awards granted hereunder
exempt from Section 409A of the Code, and, to the extent not so exempt, in
compliance with Section 409A of the Code. If the Board determines that any Award
granted hereunder is not exempt from and is therefore subject to Section 409A of
the Code, the Award Agreement evidencing such Award will incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code and to the extent an Award Agreement is silent on
terms necessary for compliance, such terms are hereby incorporated by reference
into the Award Agreement. Notwithstanding anything to the contrary in this Plan
(and unless the Award Agreement specifically provides otherwise), if the shares
of Common Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount under such Award that is due because of a “separation
from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) will be issued or paid before the date that
is six (6) months following the date of the Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment may be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses, with the balance paid thereafter on the
original schedule.
 
9.
ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a);
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any
Participant pursuant to Section 3(d); and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board will make such adjustments and its determination will be final, binding
and conclusive.
(b) Dissolution or Liquidation. Except as otherwise provided in the applicable
Stock Award Agreement or other written agreement between a Participant and the
Company or an Affiliate, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to a forfeiture condition or the Company’s right of repurchase may
be reacquired or repurchased by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested,




--------------------------------------------------------------------------------




exercisable and/or no longer subject to forfeiture or repurchase (to the extent
such Stock Awards have not previously expired or terminated) before the
dissolution or liquidation is completed but contingent on its completion.
 
13


(c) Corporate Transactions. In the event of a Corporate Transaction,
notwithstanding any other provision of the Plan, the Board will take one or more
of the following actions with respect to Stock Awards, contingent upon the
closing or consummation of the Corporate Transaction, unless otherwise provided
in the instrument evidencing the Stock Award, in any other written agreement
between the Company or any Affiliate and the Participant or in any director
compensation policy of the Company, or unless otherwise expressly provided by
the Board at the time of grant of the Stock Award:
(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);
(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board determines (or,
if the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction; provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Corporate Transaction, which exercise is contingent upon
the effectiveness of such Corporate Transaction;
(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;
(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and
(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Corporate Transaction, over (B) any exercise price payable by the
Participant in connection with such exercise. For clarity, this payment may be
zero ($0) if the value of the property is equal to or less than the exercise
price. Payments under this provision may be delayed to the same extent that
payment of consideration to the holders of the Common Stock in connection with
the Corporate Transaction is delayed as a result of escrows, earn outs,
holdbacks or any other contingencies.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.
(d) Change in Control. In the event of a Change in Control, the Board will have
the discretion to take any one or more of the actions set forth in
Section 9(c)(i)-(vi) with respect to Stock Awards, contingent upon the closing
or consummation of the Change in Control; provided, however, that for such
purpose, the term “Corporate Transaction” in Section 9(c)(i)-(vi) will mean
“Change in Control.” A Stock Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Stock Award Agreement for such Stock Award, in any other written
agreement between the Company or any Affiliate and the Participant or in any
director compensation policy of the Company, but in the absence of such
provision, no such acceleration will occur.
 




--------------------------------------------------------------------------------




14






--------------------------------------------------------------------------------






(e) Parachute Payments.
(i) If any payment or benefit a Participant will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment pursuant to the Plan (a “Payment”) will be
equal to the Reduced Amount. The “Reduced Amount” will be either (x) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for the
Participant. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).
(ii) Notwithstanding any provision of Section 9(e)(i) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, will be modified so as to avoid the imposition of taxes pursuant to
Section 409A of the Code as follows: (A) as a first priority, the modification
will preserve to the greatest extent possible, the greatest economic benefit for
the Participant as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), will be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code will be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.
(iii) The accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control will
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company will appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company will bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The Company will use commercially
reasonable efforts to cause the accounting firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to the Participant and the Company within fifteen
(15) calendar days after the date on which the Participant’s right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by the
Participant or the Company) or such other time as requested by the Participant
or the Company.
(iv) If the Participant receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 9(e)(i) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, the Participant agrees to promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 9(e)(i)) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 9(e)(i), the Participant will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.
 
15






--------------------------------------------------------------------------------






10.
TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may suspend or terminate the Plan at any time. No Incentive Stock
Option may be granted after the tenth (10th) anniversary of the earlier of
(i) the Adoption Date or (ii) the date the Plan is approved by the stockholders
of the Company. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
(b) No Impairment of Rights. Suspension or termination of the Plan will not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant or as
otherwise permitted in the Plan (including Section 2(b)(viii)) or an Award
Agreement.
 
11.
EFFECTIVE DATE OF PLAN.

This Plan will become effective on the Effective Date.
 
12.
CHOICE OF LAW.

The laws of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13. DEFINITIONS. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:
(a) “Adoption Date” means April 11, 2016, which is the date the Plan was adopted
by the Board.
(b) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
(c) “Award” means a Stock Award or a Performance Cash Award.
(d) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(e) “Board” means the Board of Directors of the Company.
(f) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(g) “Cause” will have the meaning ascribed to such term in any written agreement
between a Participant and the Company or an Affiliate defining such term and, in
the absence of such agreement, such term means, with respect to a Participant,
the occurrence of one or more of the following: (i) such Participant’s refusal
to follow a reasonable and lawful direction of the Board or the chief executive
officer of the Company after thirty (30) days written notice from the Company or
an Affiliate specifying the nature of such Participant’s refusal and demanding
that such refusal be remedied, provided that such notice will not be required if
such refusal cannot be remedied and provided further that if such Participant
remedies such refusal, Cause will not exist under this Section 13(g); (ii) such
Participant’s conviction of a felony or any crime involving moral turpitude; or
(iii) such Participant’s




--------------------------------------------------------------------------------




material breach of such Participant’s fiduciary or contractual obligations to
the Company or an Affiliate after thirty (30) days written notice from the
Company or an Affiliate specifying the nature of such
 
16


Participant’s breach and demanding that such breach be remedied, provided that
such notice will not be required if such breach cannot be remedied and provided
further that if such Participant remedies such breach, Cause will not exist
under this Section 13(g). The determination that a termination of a
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Awards held by such Participant will have
no effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.
(h) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur, except for a liquidation into a
parent corporation;
(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(v) individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
 




--------------------------------------------------------------------------------




17






--------------------------------------------------------------------------------






Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between a Participant and the Company
or an Affiliate will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that (1) if no definition of
Change in Control (or any analogous term) is set forth in such an individual
written agreement, the foregoing definition will apply; and (2) no Change in
Control (or any analogous term) will be deemed to occur with respect to Awards
subject to such an individual written agreement without a requirement that the
Change in Control (or any analogous term) actually occur.
If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Change in Control if such event is not also a “change in the
ownership of” the Company, a “change in the effective control of” the Company or
a “change in the ownership of a substantial portion of the assets of” the
Company, each as determined under Treasury Regulations Section 1.409 3(i)(5)
(without regard to any alternative definition thereunder). The Board may, in its
sole discretion and without a Participant’s consent, amend the definition of
“Change in Control” to conform to the definition of a “change in control event”
under Section 409A of the Code and the regulations thereunder.
(i) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(j) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).
(k) “Common Stock” means the common stock of the Company.
(l) “Company” means Cavium, Inc., a Delaware corporation.
(m) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(n) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board,
the chief executive officer of the Company, or the chief financial officer of
the Company in that party’s sole discretion, may determine whether Continuous
Service will be considered interrupted in the case of (i) any leave of absence
approved by the Board, chief executive officer or chief financial officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.
 
18




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






(o) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Corporate Transaction if such event is not also a “change in
the ownership of” the Company, a “change in the effective control of” the
Company or a “change in the ownership of a substantial portion of the assets of”
the Company, each as determined under Treasury Regulations Section 1.409 3(i)(5)
(without regard to any alternative definition thereunder). The Board may, in its
sole discretion and without a Participant’s consent, amend the definition of
“Corporate Transaction” to conform to the definition of a “change in control
event” under Section 409A of the Code and the regulations thereunder.
(p) “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.
(q) “Director” means a member of the Board.
(r) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(s) “Effective Date” means the effective date of this Plan document, which is
the date of the Annual Meeting of Stockholders of the Company held in 2016,
provided that this Plan is approved by the Company’s stockholders at such
meeting.
(t) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.
(u) “Entity” means a corporation, partnership, limited liability company or
other entity.
(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(w) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially
 
19






--------------------------------------------------------------------------------






the same proportions as their Ownership of stock of the Company, or (v) any
natural person, Entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.
(x) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) Unless otherwise provided by the Board, if the Common Stock is listed on any
established stock exchange or traded on any established market, then the Fair
Market Value of a share of Common Stock will be the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value of
a share of Common Stock will be the closing sales price for such stock on the
last preceding date for which such quotation exists.
(iii) In the absence of such markets for the Common Stock, the Fair Market Value
of a share of Common Stock will be determined by the Board in good faith and in
a manner that complies with Sections 409A and 422 of the Code.
(y) “Incentive Stock Option” means an option granted pursuant to Section 5 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.
(z) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K, or (ii) is otherwise considered
a “non-employee director” for purposes of Rule 16b-3.
(aa) “Nonstatutory Stock Option” means an option granted pursuant to Section 5
that does not qualify as an Incentive Stock Option.
(bb) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(cc) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
(dd) “Option Agreement” means a written agreement between the Company and a
holder of an Option evidencing the terms and conditions of an Option grant. Each
Option Agreement will be subject to the terms and conditions of the Plan.
(ee) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).
(ff) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.
(gg) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for
 
20






--------------------------------------------------------------------------------






prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.
(hh) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(ii) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(jj) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(kk) “Performance Criteria” means the one or more criteria that the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee) will select for purposes of establishing the Performance Goals
for a Performance Period. The Performance Criteria that will be used to
establish such Performance Goals may be based on any one of, or combination of,
the following as determined by the Committee (or Board, if applicable):
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity; (vi) return on assets, investment, or
capital employed; (vii) operating margin; (viii) gross margin; (ix) operating
income; (x) net income (before or after taxes); (xi) net operating income;
(xii) net operating income after tax; (xiii) pre-tax profit; (xiv) operating
cash flow; (xv) sales or revenue targets; (xvi) increases in revenue or product
revenue; (xvii) expenses and cost reduction goals; (xviii) improvement in or
attainment of working capital levels; (xix) economic value added (or an
equivalent metric); (xx) market share; (xxi) cash flow; (xxii) cash flow per
share; (xxiii) share price performance; (xxiv) debt reduction;
(xxv) implementation or completion of projects or processes; (xxvi) customer
satisfaction; (xxvii) stockholders’ equity; and (xxviii) to the extent that an
Award is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, other measures of performance selected by the Board
or the Committee.
(ll) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee (or, to the extent that an Award is not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board or the Committee) for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
The Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee) is authorized to make appropriate adjustments in the method of
calculating the attainment of Performance Goals for a Performance Period as
follows; provided, however, that to the extent that an Award is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
any such adjustment may be made only if such adjustment is objectively
determinable and specified in the Award Agreement at the time the Award is
granted or in such other document setting forth the Performance Goals for the
Award at the time the Performance Goals are established: (i) to exclude
restructuring and/or other nonrecurring charges; (ii) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(iii) to exclude the effects of changes to generally accepted accounting
principles; (iv) to exclude the effects of any statutory adjustments to
corporate tax rates; (v) to exclude the effects of items that are “unusual” in
nature or occur “infrequently” as determined under generally accepted accounting
principles; and (vi) to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to make other
appropriate adjustments selected by the Board or the Committee.
 
21






--------------------------------------------------------------------------------






(mm) “Performance Period” means the period of time selected by the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee) over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Stock Award or a Performance Cash Award. Performance
Periods may be of varying and overlapping duration, at the sole discretion of
the Committee (or Board, if applicable).
(nn) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).
(oo) “Plan” means this Cavium, Inc. 2016 Equity Incentive Plan.
(pp) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).
(qq) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(ss) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.
(tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(uu) “Rule 405” means Rule 405 promulgated under the Securities Act.
(vv) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(ww) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(xx) “Stock Appreciation Right Agreement” or “SAR Agreement” means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.
(yy) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.
(zz) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.
(aaa) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
 
22






--------------------------------------------------------------------------------






(bbb) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
 
23




--------------------------------------------------------------------------------






CAVIUM, INC.
2016 EQUITY INCENTIVE PLAN
OPTION GRANT NOTICE
Cavium, Inc. (the “Company”) hereby grants to Participant an Option under the
Cavium, Inc. 2016 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of Common Stock (the “Shares”) set forth below at the exercise price set
forth below.  This Option is subject to all of the terms and conditions set
forth in this Option Grant Notice (the “Grant Notice”) and in the Option
Agreement (the “Agreement”) and the Plan, both of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
in this Grant Notice but defined in the Plan or the Agreement will have the same
definitions as in the Plan or the Agreement.
 
 
 
Participant:
 
 
 
Option Number:
 
 
 
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Number of Shares Subject to Option:
 
 
 
Exercise Price (Per Share):
 
 
 
Total Exercise Price:
 
 
 
Expiration Date:
 

 
Type of Grant:
☐  Incentive Stock Option
☐  Nonstatutory Stock Option
 
 
Exercise Schedule:
Same as Vesting Schedule
 
 
Vesting Schedule:
Subject to Section 1 of the Agreement, this Option will vest as follows:
_____________.
 
 
Payment:
By one or a combination of the following items (as described in the Agreement):
 
 
 
☒   By cash, check, bank draft or money order payable to the Company
 
☒   Pursuant to a Regulation T Program if the Common Stock is publicly traded
 
☒   By delivery of already-owned Shares if the Common Stock is publicly traded
 
☒    If and only to the extent this Option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement





--------------------------------------------------------------------------------




Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
prospectus for the Plan.  Participant further acknowledges that as of the Date
of Grant, this Grant Notice, the Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Option and
supersede all prior oral and written agreements, promises and/or representations
regarding this Option, with the exception, if applicable, of (i) any written
employment, offer letter or severance agreement, or any written severance plan
or policy specifying the terms that should govern this Option and (ii) the
Company’s Stock Ownership Guidelines.  By accepting this Option, Participant
consents to receive this Grant Notice, the Agreement, the Plan, the prospectus
for the Plan and any other Plan-related documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the
Company.  Participant’s acceptance of this Option, and Participant’s
acknowledgement and agreement with the terms set forth in this paragraph, will
be evidenced by Participant’s signature below or by electronic acceptance or
authentication in a form authorized by the Company.
 
 
 
Cavium, Inc.
 
Participant
 
 
 
 
 
By:
 
 
 
 
 
 
Signature
 
Signature
Title:
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 

ATTACHMENTS:  Option Agreement, 2016 Equity Incentive Plan, Prospectus
 
 
 




--------------------------------------------------------------------------------






CAVIUM, INC.
2016 EQUITY INCENTIVE PLAN
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)
Pursuant to the accompanying Option Grant Notice (the “Grant Notice”) and this
Option Agreement (the “Agreement”), Cavium, Inc. (the “Company”) has granted you
an Option under the Cavium, Inc. 2016 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of Common Stock set forth in the Grant Notice at
the exercise price set forth in the Grant Notice.  This Option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  Capitalized terms not explicitly defined in this Agreement but defined
in the Plan or the Grant Notice will have the same definitions as in the Plan or
the Grant Notice.
1. VESTING.  This Option will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.
2. NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common Stock
subject to this Option and the exercise price per share of this Option, each as
set forth in the Grant Notice, will be adjusted for Capitalization Adjustments,
if any, as provided in the Plan.
3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES.  If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), then except as otherwise provided
in the Plan, you may not exercise this Option until you have completed at least
six months of Continuous Service following the Date of Grant, even if you have
already been an Employee for more than six months.  Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise this Option
as to any vested portion earlier than six months following the Date of Grant in
the case of (i) your death or Disability, (ii) a Corporate Transaction in which
this Option is not assumed, continued or substituted, (iii) a Change in Control,
or (iv) your “retirement” (as defined in a written agreement between you and the
Company or an Affiliate, or, if no such definition, in accordance with the
Company’s then current employment policies and guidelines).
4. METHOD OF PAYMENT.  You must pay the full amount of the exercise price for
the shares of Common Stock you wish to purchase.  You may pay the exercise price
in cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by the Grant Notice, which may include one or more of the
following:
(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.  This manner of payment is also known as a “broker-assisted exercise,”
“same day sale,” or “sell to cover.”
(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, with a Fair Market Value on the date
of exercise that does not exceed the aggregate exercise price.  You must pay any
remaining balance of the aggregate exercise price not satisfied by such delivery
in cash or other permitted form of payment.  “Delivery” for these purposes, in
the sole discretion of the Company at the time you exercise this Option, will
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company.  You may not exercise this
Option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
 
 




--------------------------------------------------------------------------------




(c) If this Option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock otherwise
issuable to you upon exercise of this Option by the largest number of whole
shares of Common Stock with a Fair Market Value on the date of exercise that
does not exceed the aggregate exercise price.  You must pay any remaining
balance of the aggregate exercise price not satisfied by such “net exercise” in
cash or other permitted form of payment.  Shares of Common Stock will no longer
be outstanding under this Option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to a “net exercise,” (ii)
are delivered to you as a result of such exercise, or (iii) are withheld to
satisfy tax withholding obligations.
5. WHOLE SHARES.  You may exercise this Option only for whole shares of Common
Stock.
6. SECURITIES LAW COMPLIANCE.  You may not exercise this Option unless either
(i) the shares of Common Stock issuable upon such exercise are registered under
the Securities Act or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act.  This Option also must comply with all other applicable laws and
regulations governing this Option, and you may not exercise this Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations (including any restrictions on exercise required for
compliance with Treasury Regulations Section 1.401(k)-1(d)(3), if applicable).
7. TERM.  You may not exercise this Option before the Date of Grant or after the
expiration of its term.  The term of this Option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:
(a) immediately upon the termination of your Continuous Service if such
termination is for Cause;
(b) three months after the termination of your Continuous Service if such
termination is for any reason other than Cause, your Disability or your death
(except as otherwise provided in Section 7(d) below); provided, however, that if
(i) you are a Non-Exempt Employee, (ii) your Continuous Service terminates
within six months after the Date of Grant, and (iii) you have vested in a
portion of this Option as of the time of your termination of Continuous Service,
then this Option will not expire until the earlier of (x) the later of (A) the
date that is seven months after the Date of Grant, and (B) the date that is
three months after the termination of your Continuous Service, and (y) the
Expiration Date set forth in the Grant Notice;
(c) 12 months after the termination of your Continuous Service if such
termination is due to your Disability (except as otherwise provided in Section
7(d) below);
(d) 18 months after your death if either your Continuous Service terminates due
to your death or you die within three months after your Continuous Service
terminates for any reason other than Cause;
(e) the Expiration Date set forth in the Grant Notice; or
(f) the day before the tenth anniversary of the Date of Grant.
If this Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of exercise of this Option, you must be an employee
of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of this Option
under certain circumstances for your benefit but cannot guarantee that this
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise this Option more
than three months after the date your employment with the Company or an
Affiliate terminates.
 
 




--------------------------------------------------------------------------------






8. EXERCISE.
(a) You may exercise the vested portion of this Option during its term by (i)
(A) delivering a Notice of Exercise (in a form designated by the Company), or
(B) making the required electronic election with the Company’s designated
broker, and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s stock plan administrator, or to such other person as the
Company may designate, together with such additional documents as the Company
may then require.
(b) By exercising this Option, you agree that, as a condition to any exercise of
this Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of this Option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
(c) If this Option is an Incentive Stock Option, by exercising this Option, you
agree that you will notify the Company in writing within 15 days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this Option that occurs within two years after the Date of Grant or within one
year after such shares of Common Stock are transferred upon exercise of this
Option.
9. TRANSFERABILITY.  Except as otherwise provided in this Section 9, this Option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.  
(a) Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer this Option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by applicable law that contains the information required by the
Company to effectuate the transfer.  You are encouraged to discuss with the
Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.  If this Option is an Incentive Stock
Option, this Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.
(b) Beneficiary Designation.  Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, upon your
death, will thereafter be entitled to exercise this Option and receive the
Common Stock or other consideration resulting from such exercise.  In the
absence of such a designation, upon your death, the executor or administrator of
your estate will be entitled to exercise this Option and receive, on behalf of
your estate, the Common Stock or other consideration resulting from such
exercise.
10. OPTION NOT A SERVICE CONTRACT.  Your Option is not an employment or service
contract, and nothing in your Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in this Option will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.
11. TAX WITHHOLDING OBLIGATIONS.
(a) At the time you exercise this Option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise




--------------------------------------------------------------------------------




agree to make adequate provision for (including by means of a “same day sale”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with this Option.
 
(b) If this Option is a Nonstatutory Stock Option, then upon your request and
subject to the consent of the Company at the time of exercise, the Company may
withhold from fully vested shares of Common Stock otherwise issuable to you upon
exercise of this Option a number of whole shares of Common Stock with a Fair
Market Value on the date of exercise that does not exceed the minimum amount of
tax required to be withheld by law (or such other amount as may be necessary to
avoid classification of this Option as a liability for financial accounting
purposes).  
(c) You may not exercise this Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise this Option when desired even though this Option is vested, and
the Company will have no obligation to issue a certificate for any shares of
Common Stock unless such obligations are satisfied.
12. TAX CONSEQUENCES.  The Company has no duty or obligation to minimize the tax
consequences to you of this Option and will not be liable to you for any adverse
tax consequences to you arising in connection with this Option.  You acknowledge
that this Option is exempt from Section 409A of the Code only if the exercise
price per share set forth in the Grant Notice is at least equal to the “fair
market value” per share of the Common Stock on the Date of Grant and there is no
other impermissible deferral of compensation associated with the Option.  You
are hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Option and by accepting this
Option, you have agreed that you have done so or knowingly and voluntarily
declined to do so.  
13. NOTICES.  Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to this Option or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this Option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
14. GOVERNING PLAN DOCUMENT.  This Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise expressly provided in the Grant Notice or this Agreement, in the
event of any conflict between the terms in the Grant Notice or this
Agreement and the terms of the Plan, the terms of the Plan will control.
15. OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.
16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this Option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.  The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17. STOCKHOLDER RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Option until such shares are issued to you.  Upon




--------------------------------------------------------------------------------




such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
18. SEVERABILITY.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
19. AMENDMENT.  Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company.  Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.
20. MISCELLANEOUS.
(a) The rights and obligations of the Company under this Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option.
(c) You acknowledge and agree that you have reviewed this Option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Option, and fully understand all provisions of this
Option.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*      *      *
This Option Agreement will be deemed to be accepted by you upon your acceptance
of the Option Grant Notice to which it is attached.




--------------------------------------------------------------------------------






CAVIUM, INC.
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Cavium, Inc. (the “Company”) hereby grants to Participant a Restricted Stock
Unit Award (the “Award”) under the Cavium, Inc. 2016 Equity Incentive Plan (the
“Plan”) for the number of restricted stock units (the “RSUs”) set forth
below.  This Award is subject to all of the terms and conditions set forth in
this Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and in the
Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan, both of
which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined in this Grant Notice but
defined in the Plan or the Agreement will have the same definitions as in the
Plan or the Agreement.
 
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of RSUs Subject to Award:
 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
prospectus for the Plan.  Participant further acknowledges that as of the Date
of Grant, this Grant Notice, the Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Award and
supersede all prior oral and written agreements, promises and/or representations
regarding this Award, with the exception, if applicable, of (i) any written
employment, offer letter or severance agreement, or any written severance plan
or policy specifying the terms that should govern this Award and (ii) the
Company’s Stock Ownership Guidelines.  By accepting this Award, Participant
consents to receive this Grant Notice, the Agreement, the Plan, the prospectus
for the Plan and any other Plan-related documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the
Company.  Participant’s acceptance of this Award, and Participant’s
acknowledgement and agreement with the terms set forth in this paragraph, will
be evidenced by Participant’s signature below or by electronic acceptance or
authentication in a form authorized by the Company.
Vesting Schedule:
       Subject to Section 2 of the Agreement, this Award will vest as
follows:             .

Issuance Schedule:
 
 
Subject to any change upon a Capitalization Adjustment, one share of Common
Stock will be issued for each RSU that vests at the time set forth in Section 6
of the Agreement.

 
Cavium, Inc.
 
Participant
 
 
 
By:
 
 
 
 
 
 
Signature
 
Signature
Title:
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 

ATTACHMENTS:  Restricted Stock Unit Award Agreement, 2016 Equity Incentive Plan,
Prospectus
 
 




--------------------------------------------------------------------------------






CAVIUM, INC.
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the accompanying Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and this Restricted Stock Unit Award Agreement (the
“Agreement”), Cavium, Inc. (the “Company”) has granted you a Restricted Stock
Unit Award (the “Award”) under the Cavium, Inc. 2016 Equity Incentive Plan (the
“Plan”) for the number of restricted stock units (the “Restricted Stock Units”)
set forth in the Grant Notice.  This Award is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”).  Capitalized
terms not explicitly defined in this Agreement but defined in the Plan or the
Grant Notice will have the same definitions as in the Plan or the Grant Notice.
1. GRANT OF THE AWARD.  This Award represents your right to be issued on a
future date (as set forth in Section 6) one share of Common Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement.  This Award was granted in consideration of
your services to the Company or an Affiliate.
2. VESTING.  This Award will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.  Upon such termination of your
Continuous Service, you will forfeit (at no cost to the Company) any Restricted
Stock Units subject to this Award that have not vested as of the date of such
termination and you will have no further right, title or interest in such
Restricted Stock Units.
3. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.
(a) The number of Restricted Stock Units subject to this Award, as set forth in
the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.
(b) Any additional Restricted Stock Units and any shares of Common Stock, cash
or other property that become subject to this Award pursuant to this Section 3
will be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of issuance
as applicable to the other Restricted Stock Units subject to this Award to which
they relate.
(c) No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3.  Any fractional shares that may be created
by the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.
4. SECURITIES LAW COMPLIANCE.  You will not be issued any shares of Common Stock
in respect of this Award unless either (i) such shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  This Award
also must comply with all other applicable laws and regulations governing this
Award, and you will not receive any shares of Common Stock in respect of this
Award if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
5. TRANSFERABILITY.  Except as otherwise provided in this Section 5, this Award
is not transferable, except by will or by the laws of descent and distribution
and prior to the time that shares of Common Stock in respect of this Award have
been issued to you, you may not transfer, pledge, sell or otherwise dispose of
any portion of the Restricted Stock Units or the shares of Common Stock in
respect of this Award.  For example, you may not use any shares of Common
Stock that may be issued in respect of this Award as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares.  This
restriction on transfer will lapse upon issuance to you of the shares of Common
Stock in respect of this Award.  




--------------------------------------------------------------------------------




(a) Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive any distribution of Common Stock or other
consideration under this Award, pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by applicable law that contains the information required
by the Company to effectuate the transfer.  You are encouraged to discuss with
the Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.
6. DATE OF ISSUANCE.  
(a) The issuance of any shares of Common Stock in respect of this Award is (i)
subject to satisfaction of the tax withholding obligations set forth in Section
10 and (ii) intended to comply with Treasury Regulations Section 1.409A-1(b)(4)
and will be construed and administered in such a manner.  The form of such
issuance (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.
(b) In the event one or more Restricted Stock Units subject to this Award vests,
the Company will issue to you, on the applicable vesting date, one share of
Common Stock for each Restricted Stock Unit that vests on such date (and for
purposes of this Agreement, such issuance date is referred to as the “Original
Issuance Date”); provided, however, that if the Original Issuance Date falls on
a date that is not a business day, such shares will instead be issued to you on
the next following business day.
(c) Notwithstanding the foregoing, if:
(i) this Award is otherwise subject to Withholding Taxes (as described in
Section 10) on the Original Issuance Date,
(ii)  the Original Issuance Date does not occur (x) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (x) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including, but not limited to, under
a previously established 10b5-1 trading plan entered into in compliance with the
Company’s policies), and
(iii) the Company elects, prior to the Original Issuance Date, (x) not to
satisfy such Withholding Taxes by withholding shares of Common Stock from the
shares of Common Stock otherwise due, on the Original Issuance Date, to you
under this Award and (y) not to permit you to pay such Withholding Taxes in
cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be issued to you on the Original Issuance Date and will instead be
issued to you on the first business day when you are not prohibited from selling
shares of Common Stock on an established stock exchange or stock market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the year following the
year in which the shares of Common Stock in respect of this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).
 
7. DIVIDENDS. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.  
8. RESTRICTIVE LEGENDS.  The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.




--------------------------------------------------------------------------------




9. AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in this Award will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.
10. TAX WITHHOLDING OBLIGATIONS.
(a) On or before the time you receive a distribution of any shares of Common
Stock in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with this Award (the “Withholding Taxes”).  Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to this Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares of
Common Stock to be issued in connection with this Award to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
this Award with a Fair Market Value (measured as of the date the shares of
Common Stock are issued to you) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and, if applicable, foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.  
(b) Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to issue to you any Common Stock.
(c) In the event the Company’s obligation to withhold arises prior to the
issuance to you of Common Stock or it is determined after the issuance of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11. TAX CONSEQUENCES.  The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award.  You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by accepting this Award, you
have agreed that you have done so or knowingly and voluntarily declined to do
so.
12. NOTICES.  Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
13. GOVERNING PLAN DOCUMENT.  This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise




--------------------------------------------------------------------------------




expressly provided in the Grant Notice or this Agreement, in the event of any
conflict between the terms in the Grant Notice or this Agreement and the terms
of the Plan, the terms of the Plan will control.
14. OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.
15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.  The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
16. STOCKHOLDER RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
17. SEVERABILITY.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
18. AMENDMENT.  Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company.  Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.
19. UNSECURED OBLIGATION.  This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.
20. COMPLIANCE WITH SECTION 409A OF THE CODE.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulations Section
1.409A-1(b)(4).  However, if (i) this Award fails to satisfy the requirements of
the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, (ii)
you are deemed by the Company at the time of your “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h) without regard
to any alternative definition thereunder) to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, and (iii) any of the payments
set forth herein are issuable upon such separation from service, then to the
extent delayed commencement of any portion of such payments is required to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and the
related adverse taxation under Section 409A of the Code, such payments will not
be provided to you prior to the earliest of (a) the date that is six months and
one day after the date of such separation from service, (b) the date of your
death, or (c) such earlier date as permitted under Section 409A of the Code
without the imposition of adverse taxation.  Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 20 will be paid in a lump
sum to you, and any remaining payments due will be paid as otherwise provided
herein.  Each installment of Restricted Stock Units that vests under this Award
is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).


21. MISCELLANEOUS.




--------------------------------------------------------------------------------




(a) The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.
(c) You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.
(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*      *      *
This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Award Grant Notice to which it
is attached.


 
 






